Title: To James Madison from Albert Gallatin, 21 July 1802
From: Gallatin, Albert
To: Madison, James


Dear Sir
New York July 21st 1802
Having neither the law authorizing the Commissrs. on the Georgia business to enquire into the claims of individuals, nor the compromise with Georgia, I cannot frame a satisfactory advertisement till my return which I expect to be before you shall have left the city. But as those documents are not necessary at least to enable me to convey my ideas on the subject of the letter to Gov. Claiborne; and as this does not admit of further delay, I will submit to your consideration what seems to me necessary to be written to him.
The information to be obtained from the Governor relates
1st. to the extent of Territory both on the Mississipi & on the Mobile to which the indian title has been extinguished.
2dly. to the extent of the claims recognized & secured by the compromise with Georgia.
3dly. to the nature & extent of the claims not recognized by that compromise but which may be embraced by Congress & satisfied out of the five millions of Acres reservation.
4thly. to the intrusions on the lands of the U. States, which are not coloured by any claim or title whatever.
On the first & last points, general information only can be expected & he may only be requested to collect & transmit such as it may be in his power to obtain.
The claims secured by the compromise with Georgia are those of persons settled on the lands on the day fixed in the compromise, & who were embraced by the Bourbon County act, or who had complete grants derived from the British Government of West Florida or from the Spanish Government prior to the date of the Treaty of 1795 with Spain. In relation to these the Governor should by public advertisement invite all the claimants to file before 1st. Nover. next, with such county officers as he may designate, the nature & extent of their claim, together with a specification of the original grant under which they claim and of the chain of title as derived to the present claimants from that original grant. And the Governor should transmit to the seat of Government by the time that Congress will meet, the substance of the information thus obtained, and also whatever other on that subject he may obtain. He should be particularly requested to state in his communications to the Dept. of State, in what manner grants were made and completed under both the British & Spanish Governments—this information being essentially necessary in order to enable Congress at their next session to pass a law carrying into effect that part of the compromise & therein designating what shall be considered as a completed grant secured by such compromise. His not being able to give a full statement of the extent of such claims should, by no means, induce him to delay that necessary information concerning their return.
The claims not secured by the compromise, but which may be satisfied by Congress, provided they shall do it at their next session, are 1st. those of the Yazoo companies, or speaking more generally those derived from Georgia subsequent to the Bourbon County act. Of these the Governor should be instructed to take no public notice whatever, as we will do it ourselves in our general advertisement; but he may be desired to communicate whether any steps have been taken by the Agents of those companies towards settling, selling or surveying any part of the land, & particularly whether any tract is now occupied by such claimants. 2dly. those derived under the French Government previous to the peace of 1763. 3dly. those derived under the British Govt. of West Florida or the Spanish Govt. before the treaty of 1795, but where a settlement did not exist on the day specified in the compromise. 4thly. those derived under the Spanish Government by grants made subsequent to the treaty of 1795. The claimants of the three last classes should be also invited to present their claims by 1st Nover. to the Governor that he may transmit the same to Government, and they should be particularly informed that, as their claims are not yet secured like those recognised by the compromise, it is essential, if they mean to avail themselves of the benefit accruing from the five millions of acres reservation, that their claims should be presented without delay. It is possible that the last class is the only one under which claims will be made; it is certainly the only one under which any considerable grants were issued. Although it is clear that they have no colourable foundation, yet policy may dictate a very liberal conduct towards the inhabitants of the Mississipi territory, and the advertisement of the Governor in relation to those claims (not secured by the compromise) should, without committing Government be so framed as not to convey an idea that they are considered as altogether groundless. For the same reason, it is necessary that the Governor should transmit early & full information of the nature & extent of those claims, of the number of persons who will be affected by a decision, and of the general expectations entertained on that subject in the Territory. It has struck me that in relation to that class of claims, which I know to have been a mere speculation carried on by Don Minor & other individuals favorites of the Spanish Governors, a right of pre-emption would be sufficient.
Whilst the attention of the Governor is drawn towards those particular points, he may be desired generally to communicate all the information in his possession relative to the extent of the territory not claimed by the Indians—to the aggregate quantity of land covered by claims secured under the compromise with Georgia—to the aggregate quantity of land covered by any other claims whatever, those derived from Georgia only excepted—to the nature of claims to land in the territory of every description.
It will be necessary in order to give him a full view of the subject, that copies should be enclosed to him—of the section of the law which authorizes the Commissioners to enquire into individual claims—of the compromise with Georgia now binding on both parties—and of the Bourbon County Act. This last you will find in the Georgia digest of laws & is no otherwise necessary than as the titles therein recognized are secured by the compromise. I do not recollect precisely its provisions, but think it includes some settlers whose claims might not be derived from Spain & may not have been completed, perhaps also those, if any such do exist, who had claims under the old French Government. It will be necessary for you to read the law before you write to the Governor, as you may thereby be better enabled to describe the several species of claims secured by the compromise.
I do not recollect any other thing material on the subject: only when requesting information from the Governor on the nature of the claims, he might be particularly desired to state whether there are any public records of the grants made, and in that case to transmit such extracts from these as may be necessary. Your’s
Albert Gallatin
P. S. As I contemplate two advertisements by the Governor, or an advertisement to two different descriptions of claimants, it may be necessary to designate with precision the distinction; and for want of the Bourbon County act, I cannot well do it. My idea is to describe those secured by the compromise, in the words of the compromise, substituting only to the general expressions of, “recognized by the Bourbon County act” the description of claims, recognized by that Act, which are not included within the other classes secured by the compromise—and, as to claims not secured by the compromise, to embrace them under the general words of “all other claims not derived from Georgia” intending to exclude by the word “other” those which are secured by the compromise & by those “derived from Georgia”—the Yazoo grants.
A. G.
 

   
   RC (DLC). Docketed by JM.



   
   JM and his family left Washington on or about 1 Aug. 1802 (see JM to Jefferson, 30 July and 11 Aug. 1802).



   
   See JM to William C. C. Claiborne, 26 July 1802.



   
   The 1785 act for laying out Bourbon County, Georgia, reserved land “by right of preference,” in the absence of a land office, “to any, all, and any honest and friendly possessor and possessors of the said Lands” who were U.S. citizens or friendly aliens, provided “such persons do actually live on and cultivate the said lands” (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:180).




   
   For Stephen Minor, see Andrew Ellicott to JM, 29 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:347, 349 n. 5).



   
   See JM and others to Jefferson, 26 Apr. 1802, and n. 1.


